Citation Nr: 1035248	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  98-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  
He died in February 1996.  The appellant is his surviving spouse. 

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The appellant testified in a hearing before the RO's Decision 
Review Officer (DRO) in November 1999.  A transcript of the 
hearing has been associated with the claims file.  

In an August 2000 decision, the Board denied the appeal.  The 
appellant appealed the Board's August 2000 decision to the United 
States Court of Appeals for Veterans Claims (Court), which issued 
an order in June 2001, on unopposed motions, vacating and 
remanding the August 2000 Board decision.  

The Board then remanded the matter to the RO in May 2002, for a 
requested Travel Board hearing.  In May 2004, the appellant 
responded that she no longer wished to testify at a Board 
hearing.  

The Board again remanded the matter in July 2004 and October 
2006.  


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 1996; the immediate cause of 
death was pneumonia due to or as a consequence of bone marrow 
failure; non-Hodgkin's Lymphoma was a significant condition 
contributing to death, but not related to the immediate cause; an 
autopsy was not performed.   

2.  At the time of his death, the Veteran had no service-
connected disabilities. 

3.  The Veteran did not participate in a radiation-risk activity 
during his active service, and there is evidence of exposure to 
ionizing radiation during service of no greater than 200 
millirem. 

4.  The evidence does not show that the Veteran's non-Hodgkin's 
Lymphoma was related to his active service, to include as due to 
exposure to ionizing radiation.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by active service and may not be presumed to have been 
so incurred, including as due to radiation exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA's duty to notify requirements with specific regard to a claim 
for Disability and Indemnity Compensation (DIC) benefits, 
requires notice of (1) a statement of the disabilities, if any, 
for which a Veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim on appeal has been accomplished.  In particular, the 
VCAA duty to notify was satisfied by a letter sent to the 
appellant in October 2006.  Although the notice letter did not 
identify which disabilities for the Veteran was service-connected 
at the time of his death, the record shows that he was not 
service-connected for any disabilities.  Otherwise, the letter 
fully addressed what evidence was required to substantiate the 
claim and the respective duties of VA and a claimant in obtaining 
evidence.  The October 2006 letter also advised the appellant of 
the five Dingess elements, to specifically include that a 
disability rating and an effective date for the award of benefits 
are assigned in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.

Although a document fully meeting the VCAA's notice requirements 
was not provided to the appellant before the October 1997 rating 
decision on appeal, the claim was fully developed and then 
readjudicated most recently in an April 2010 Supplemental 
Statement of the Case (SSOC), which was issued after all required 
notice was provided.  Accordingly, the Board finds that any 
arguable lack of full preadjudication notice in this appeal has 
not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, ---U.S. ----, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim on appeal.  First, the 
Veteran's service treatment record (STR) is on file.  The 
Veteran's STR does not include a copy of a DD Form 1141, Record 
of Occupational Exposure to Ionizing Radiation.  The appellant 
now insists, as indicated in a March 2008 letter, that she knows 
the Veteran wore a dosimeter during service because she discussed 
it with him during his lifetime.  The Board points out, however, 
that she previously indicated that she was not aware of his 
involvement in any radiation activities until after his death.  
For instance, she wrote in July 1997, that she was "horrified" 
to find out after his death about the Veteran's radiation 
exposure, which was "classified so he never spoke of it."  

In any event, the claims file shows that the RO undertook 
extensive efforts to attempt to locate a copy of a DD Form 1141.  
Letters were originally sent in July 1997 to the Dosimetry 
Branch, U.S. Army Radiation Standards and Dosimetry Laboratory, 
Defense Special Weapons Agency, and, in September 1997, to the 
U.S. Army Medical Command, at Ft. Sam Houston.  Follow-up 
requests were then sent.  In December 2008, the U. S. Army 
Dosimetry Center replied that a research of files did not locate 
any records for the Veteran.  Likewise, in January 2009, the 
Defense Threat Reduction Agency responded that they had no 
records concerning exposure to radiation from sources other than 
atmospheric nuclear testing (and the occupation of Hiroshima and 
Nagasaki).  In February 2009, the Fort Sill hospital responded 
that that there were no records for the Veteran; a thorough 
search of medical records revealed no records there.  The RO also 
received negative responses from the National Personnel Records 
Center.  In April 2010, the Director, Radiation and Physical 
Exposures, clarified that it is not unusual that no records could 
be found regarding the Veteran's exposure, because soldiers with 
duties similar to his were not considered radiation workers.  

In light of this development, the Board finds that remand is not 
required for further attempts to obtain any potential copy of a 
DD Form 1141 or other records substantiating the Veteran's 
exposure to ionizing radiation during service.  The record shows 
that any further attempts would be futile, and there is no 
reasonable possibility that further assistance would assist the 
appellant in substantiating her claim.  See Smith v. Gober, 14 
Vet. App. 227 (2000).

Otherwise, the claims file contains all available records from 
the VA and non-VA sources the appellant identified as having 
relevant records.  The appellant has not identified (nor has his 
service representative), and the file does not otherwise 
indicate, that there are any additional pertinent records that 
should be obtained before the appeal is adjudicated by the Board.  

Additionally, the matter was fully developed as required by the 
provisions of 38 C.F.R. § 3.311, to include referral to the Under 
Secretary for Benefits.  

Finally, the appellant was advised of her entitlement to a 
hearing before the RO and before the Board in conjunction with 
the issue on appeal.  She testified at a hearing before the RO's 
hearing officer in November 1999.  She also initially requested a 
Board hearing, but she later withdrew her request.  

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
appellant's claim, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance with 
the October 2006 Board remand directives.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to send request(s) 
to all appropriate agencies to reconstruct exposure records for 
the Veteran's unit as noted in his Form DA 20, and notify the 
appellant of the outstanding evidence.  As indicated, this was 
accomplished.  The RO sent the appellant numerous and ongoing 
letters, including in February 2009 and May 2009, notifying her 
of unavailable records.  

The Board's October 2006 remand also instructed the AMC/RO to 
develop the claim consistent with the provision of 38 C.F.R. 
§ 3.311.  This was accomplished, as discussed in detail below.  
For these reasons, the Board finds that all of the Board's 
October 2006 remand directives have been substantially complied 
with and, therefore, no further remand is necessary.  See Stegall 
v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-
05.  For these reasons, the Board may proceed with adjudicating 
the issue based on the current record.

II.  Analysis

The appellant is seeking service connection for the cause of the 
Veteran's death.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was either (1) the principal 
(primary) cause of death or (2) a contributory cause of death.  
To be considered a principal (primary) cause of death, a service-
connected disability must have been singly or jointly with some 
other condition the immediate or underlying cause of death or 
have been etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to be a 
contributing cause, it must have substantially or materially 
contributed to a Veteran's death; it is not sufficient to show 
that it casually shared in producing death, but rather there must 
be a causal connection.  A contributory cause of death is 
inherently one not related to the principal cause.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2009).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

In the present case, the Certificate of Death shows that the 
Veteran died on February [redacted], 1996.  The immediate cause of death 
is listed as pneumonia due to or as a consequence of bone marrow 
failure; non-Hodgkin's Lymphoma (NHL) is listed as a significant 
condition contributing to death, but not related to the immediate 
cause.  An autopsy was not performed.  At the time of his death, 
the Veteran was not service-connected for any disabilities.  

The appellant does not contend, and the evidence does not 
suggest, that the Veteran had pneumonia, bone marrow failure, or 
NHL in service or within one year of his service separation.  
Instead, the appellant argues that he was exposed to ionizing 
radiation during service, and that this may have caused his NHL.

Service connection may be available on a presumptive basis for 
certain specified disabilities becoming manifest in a 
"radiation-exposed Veteran."  38 U.S.C.A. § 1112(c)(1), (2); 
38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed 
Veteran" means a Veteran who participated in a "radiation-risk 
activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" means 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima or 
Nagasaki during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war of Japan 
during World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or Nagasaki; or 
service at certain gaseous diffusion plants before February 1, 
1992 and certain service on Amchitka Island, Alaska, before 
January 1, 1974.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).  

Here, NHL is a disease listed in 38 C.F.R. § 3.309(d) for which 
the VA Secretary has determined that a positive association with 
radiation exposure exists.  The Veteran, however, did not have 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device or otherwise participate in a 
radiation-risk activity during service as defined in 38 C.F.R. 
§ 3.309.  Accordingly, presumptive service connection under 
38 C.F.R. § 3.309(d) is not available.

Service connection on the basis of exposure to ionizing radiation 
may also be established if a Veteran developed a "radiogenic 
disease" that became manifest within the time period defined for 
that disease by 38 C.F.R. 3.311(b)(5).  Special development 
procedures are required, including referral to the VA 
Undersecretary for Benefits to determine whether a relationship 
in fact exists between the disease and a Veteran's exposure in 
service.  The Board must consider all relevant factors, including 
the amount of radiation exposure, in determining whether the 
record supports the contended etiologic relationship.  See 
38 C.F.R. § 3.311.  

Here, the Veteran's DD 214 shows that he participated in a 
Nuclear Project ASB, at the U.S. Army Artillery and Missile 
School, for 1 week in 1966.  

After an extensive and exhaustive search, it was determined that 
a DD Form 1141, Record of Occupational Exposure to Ionizing 
Radiation, was not available for the Veteran.  Hence, the matter 
was referred, pursuant to 38 C.F.R. § 3.311, to the U.S. Army 
Public Health Command (Provisional), Health Physics Program, for 
a reconstructed dose estimate.  In January 2010, the Director, 
Occupational Health Sciences, responded that the inquiry was 
forwarded to the Veterans Radiation Exposure Investigation 
Program (VREIP) within the US Army Public Health Command 
(Provisional) (formerly the US Army Center for Health Promotion 
and Preventative Medicine).  They completed a reconstructed dose 
estimate based on previously reconstructed dose estimates of 
individuals and military units that performed duties similar to 
the Veteran's, including ammunition handlers, artillerymen, 
weapons maintenance, and ammunition maintenance personnel.  The 
Veteran's reported job duties were compared to these cases and 
found to be similar.  Published histories of weapons and 
ammunition available for use during the Veteran's time of service 
were also reviewed.  Then, based on this information, an 
estimated exposure to ionizing radiation was determined.  The 
Veteran's exposure to ionizing radiation was estimated to have 
not exceeded the allowable limits set for members of the general 
public (100 millirem per year).  Applying this exposure limit to 
the Veteran's period of service (24 months) resulted in an 
estimated occupational radiation dose of 200 millirem.  

Following completion of the reconstructed dose estimate, the 
matter was referred for a medical opinion to the Under Secretary 
for Health.  In April 2010, the Director, Radiation and Physical 
Exposures, reviewed the case.  The Director noted that it is not 
unusual that no records could be found relating to the Veteran's 
exposure to ionizing radiation because soldiers with duties 
similar to his were not considered radiation workers.  Therefore, 
they did not receive individual dosimeters.  The Director then 
noted the pertinent facts of the Veteran's case, including the 
estimated dose of 200 millirems, plus the Veteran's diagnosis in 
1994 with NHL.  The Director then explained that the Interactive 
Radioepidemiological Program (IREP) of the National Institute for 
Occupational Safety and Health (NIOSH) was used to estimate the 
likelihood that exposure to ionizing radiation was responsible 
for the Veteran's NHL.  The program calculated a 99th percentile 
value for the probability of causation of 0.22 %.  In light of 
this information, the Director determined that it is unlikely 
that the Veteran's malignant lymphoma can be attributed to 
radiation exposure during active service.  

Finally, in April 2010, the VA Director, Compensation and Pension 
Service, indicated that he had reviewed the evidence in its 
entirety, including the appellant's submissions, the claims 
folder, the dose estimate, and the Under Secretary's opinion.  
Based on this information, the Director concluded that "there is 
no reasonable possibility that the [Veteran's] non-Hodgkin's 
lymphoma is the result of exposure to ionizing radiation" during 
his active service.  

In light of this evidentiary development, service connection is 
not warranted for NHL as a radiogenic disease under 38 C.F.R. § 
3.311.

Notwithstanding the development procedures of 38 C.F.R. § 3.311, 
service connection may also be established by competent evidence 
establishing the existence of a medical nexus between a claimed 
disability and exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the pertinent evidence includes an April 1996 letter from a 
private physician.  The physician opined "that medically, there 
is at least enough medical evidence to justify further analysis 
of the circumstances of [the Veteran's] radiation exposure and 
possible association with his subsequent lymphoma.  It is true 
that he did develop a malignancy which has been associated with 
radiation exposure as a possible or probable agent."  

Upon review, the Board finds that the private physician's April 
1996 letter has some probative value supporting the Veteran's 
claim.  The probative value, however, is severely diminished for 
two reasons.  First, the physician's opinion was based on a vague 
factual basis.  The physician explained that the Veteran was 
diagnosed with NHL in February 1994, and died as a result of 
complications following a bone marrow transplant.  The physician 
then wrote that "It is my understanding that [the Veteran] had 
some exposure to radiation while he was in the military.  I 
believe this may have occurred while he was stationed at Fort 
Sill, Oklahoma, in 1966 but I do not have details as to the 
specifics of this incident."  In other words, the physician was 
not aware of the amount of radiation to which the Veteran was 
exposed during service.  Without an accurate factual predicate, 
the probative value of the physician's opinion is reduced.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Moreover, the physician did not actually provide an opinion 
linking the Veteran's NHL to his "possible radiation exposure" 
during service.  As shown, the physician simply opined that 
further analysis was required to determine if there is a 
"possible association" between the Veteran's NHL and in-service 
radiation exposure.  The physician explained that the medical 
literature does contain information that a relationship exists.  
Nonetheless, the physician qualified, "It is often difficult to 
develop a direct link between environmental exposure and 
development of the subsequent illness," but there is a fairly 
well described increased risk of NHL and increased exposure to 
radiation.  Such a speculative and equivocal opinion does not 
provide the degree of certainty required for medical nexus 
evidence.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (a 
speculative medical opinion as to causation cannot establish a 
medical nexus to service).  As the physician's opinion, as 
expressed in the April 1996 letter, was not based on a fully 
informed review of the factual premise of the Veteran's case and 
was equivocal in nature and expressed in speculative language, it 
is not highly probative and does not provide the degree of 
certainty required for medical nexus evidence.  See Nieves-
Rodriguez, 22 Vet. App. at 304; McLendon v. Nicholson, 20 Vet. 
App. at 85.

In addition to the private physician's April 1996 opinion, the 
appellant submitted numerous articles, book reviews, and internet 
printouts indicating that ionizing radiation may cause cancer.  
These materials do not discuss the specific circumstances of the 
Veteran's case.  In fact, the materials are consistent with the 
April 1996 private physician's opinion in showing that there is 
an increased risk of developing cancer after exposure to ionizing 
radiation.  Even when considered in combination with the other 
evidence of record, however, the appellant's supporting materials 
do not establish that the Veteran's NHL was caused by his in-
service exposure to ionizing radiation.  In other words, these 
printed materials are too general and inconclusive, even when 
considered in combination with the other evidence, to establish 
an etiological relationship between the Veteran's NHL and 
exposure to ionizing radiation.  See Sacks v. West, 11 Vet. App. 
314, 317 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).

The appellant has also expressed her own belief that the 
Veteran's NHL was caused by exposure to ionizing radiation during 
service.  Her assertions, while credible, are outweighed by the 
more probative evidence, as developed under the provisions of 
38 C.F.R. § 3.311.  The etiological relationship between exposure 
to ionizing radiation and the development of NHL is not a medical 
issue capable of lay observation.  Nor is this otherwise the type 
of medical question for which lay evidence is competent evidence.  
Accordingly, the appellant's lay opinion is not probative 
evidence supporting her claim and is outweighed by the highly 
probative evidence developed in the case.  See Davidson, 581 F.3d 
at 1316; Jandreau , 492 F.3d at 1376-77.

In conclusion, the Board finds that the weight of the evidence is 
against the appellant's claim of service connection for the cause 
of the Veteran's death.  Although the Veteran is shown to have 
been exposed to ionizing radiation during active service, this 
exposure is not shown to have caused the NHL that contributed to 
his death.  Therefore, the appellant's claim is denied.  In 
reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


